DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the Amendment filed 11/23/2020. 

Claims 1-20 are currently pending. Claims 1, 9,  and 16  have been amended.  Claims 1, 9, and 16 are independent Claims.

Double Patenting


2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US  Pat. No. 10339572 B2.

           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US Pat. No. 10339572 B2 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC.,

Claim Rejections - 35 USC § 103

5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


            Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al.(US 20130132833) in view of Kaasila (US 20040183817).

            As to Claim 9:
White teaches a system (systems and methods for monitoring user interaction; Abstract) included in a non-transitory medium, the system executable by a processor and comprising: graphical user interface circuitry configured to: run on a thread of a client-side application; output a stream of content items; and output a user interface control part (Fig.1 and para. 0024-0025) configured to: 

receive user input; and direct the stream according to the user input; and movement tracker circuitry (para. 0008-0012: remotely tracking and replaying user interaction with a webpage that provides for cross-domain transmission of user interaction data to a tracking computer separate from a host computer that hosts the webpage… replaying a user's interaction with a webpage is provided, comprising requesting playback of a tracking record from a tracking server, requesting the webpage from a web server, receiving the webpage and requesting a tracking script from the tracking server, receiving and executing the tracking script, periodically requesting and receiving user interaction data from the tracking server by means of a dynamic script request, recreating an interaction visualization from the user interaction data, and playing back the interaction visualization on the webpage/ para. 0092: tracking a user's interaction with dynamic multimedia applications, such as Adobe Flash.TM. and Adobe Flex.TM. applications or movies, processing operation 520 may comprise the web browser transmitting user interaction data to tracking server 30 via an ancillary web browser application such as a Flash.TM. plug-in, for example. In such an embodiment, transmission of interaction data may be streamed to tracking server 30 in real-time, or may be stored in the web-browser or ancillary application for delayed and/or packetized transmission to tracking server 30. In such an embodiment, the next processing operation may include tracking server 30 storing user interaction data received from the user's web browser, substantially analogous to processing operation 522) configured to: 

track an amount of movement of the stream in a first direction in a session of the client-side application by tracking an amount of user interaction that moves the stream in the first direction (tracking a user's interaction with video or dynamic multimedia applications, such as Adobe Flash.TM. and Adobe Flex.TM. applications or movies, processing operation 510 may include a user request for a Flash.TM. or Flex.TM. application; para. 0069); 

count virtual page views of the stream in the session in response to the amount of the user interaction that moves the stream in the first direction exceeding a threshold corresponding to a threshold amount of movement of user interaction that moves the stream (if the number of navigation maneuvers with a certain webpage exceeds a certain threshold, or if the number of webpages visited exceeds a certain number, the user data may be transmitted and saved; para.0083); and 

in response to the counting, determine an amount of the virtual page views associated with the movement of the stream in the session (tracking script … the information identifying the user browsing session saved with the remaining interaction data … calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage; paragraphs 0092-0097).  

White does not explicitly teach the following:

Kaasila teaches based on (i) the amount of the movement of the stream in the first direction and (ii) a dimension of a single virtual page view (the display scale factor is a ratio of the resolution along a given dimension of the portion of the virtual screen 1028 corresponding to the view window and the resolution, along the same dimension, at which the view window will be displayed on the thin client. In some cases the display scale factor will have different components to represent different scaling ratios to be used along the horizontal and vertical directions, but in many cases the display scale factor will be comprised of a single scaling ratio to be used for both horizontal and vertical resolution…when the layout of a web page is performed it is performed for an un-zoomed display scale factor. An un-zoomed display scale factor is one in which the view window 10210, of FIG. 102, is equal in size to the virtual screen 10208. As a result, an un-zoomed display scale factor will equal the ratio of the resolution of the virtual screen to the resolution of the screen upon which the virtual screen will be displayed. If after a web page is displayed, a user zooms in on a portion of the layout, the view window 10210 will correspond to only a sup-portion of the virtual screen, and the display scale factor will change from its un-zoomed value to reflect the fact that layout elements will be displayed at larger sizes; paragraphs 0441-0442).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify White with Kaasila because it would have allowed a user to change the display parameters of image size, column width, and relative font size as a group, without the need to separately select to changes two or more of such display parameters.





As to Claim 10:
White teaches a memory device configured to store the amount of the virtual page views (para. 0083).
As to Claim 11:
White teaches a communications interface configured to communicate the amount of the virtual page views over a network to a server (para.0072).

As to Claim 12:
White teaches the server is configured to add the amount of the virtual page views to an accumulation of user interaction data for the stream (para.0083).

As to Claim 13:
White teaches the server is configured to determine a score associated with the stream according to the accumulation of the user interaction data for the stream (para.0072).

As to Claim 14:
White teaches the graphical user interface circuitry is configured to modify the stream according to the score (paras.0060, 0068, and 0069).
As to Claim 15:
White teaches the graphical user interface circuitry is configured to run on the thread of the client-side application, and wherein the movement tracker circuitry is configured to run on the thread (para.0086).

As to Claim 16:
Refer to the discussion of Claim 9 above for rejection. Claim 16 is the same as Claim 9, except Claim 16 is a method Claim and Claim 9 is a system Claim. 

As to Claim 17:
White teaches the measurable parameter is an amount of user interaction with a control aspect of the single stream that moves the single stream (“a tracking script that tracks interactions with a webpage, such as "mouse movements, zooming, touch events, scrolling …”; para.0038).As to Claim 18:
White teaches the measurable parameter is an amount a user scrolls through the single stream (“a tracking script that tracks interactions with a webpage, such as "mouse movements, zooming, touch events, scrolling …”; para.0038).As to Claim 19:
White teaches the measurable parameter is an amount of pixels the single stream moves at least one of vertically or horizontally (“a tracking script that tracks interactions with a webpage, such as "mouse movements, zooming, touch events, scrolling, …". Webpage scroll can be either vertical, horizontal; para.0038).

As to Claim 20:
White teaches the measurable parameter is an amount of content items displayed (if there was a special advertisement, promotion, pop-up or other banner present on the site it may be desired to capture that information to fully recreate it; para.0072).

Allowable Subject Matter

3.         Claims 1-8 appear to be allowable over the prior art of record, subject to the 
obviousness-type double patenting rejection detailed above, and subject to a final search by the Examiner.

Response to Arguments


4.         Applicant’s arguments filed 11/23/2020 have been fully considered but they are not persuasive. 

Double patenting rejection:
Applicant states that “… since the claims of the instant application have not been determined to be allowable. Therefore, it is respectfully submitted that this rejection be held in abeyance until the issue becomes ripe. If the claims of the instant application are determined to be allowable, it is submitted that this issue can be revisited at that time.”  


35 U.S.C. 103 Rejections:
Applicant argues that the combination of White and Kaasila does not teach “in response to counting virtual page views of a single stream in a session, determining an amount of the virtual page views associated with the movement of the single stream in the session based on (i) the amount of the movement of the single stream in the first direction and (ii) a dimension of a single virtual paqe view”.

In response, under a broadest reasonable interpretation, the combination of White and Kaasila teaches in response to counting virtual page views of a single stream in a session, determining an amount of the virtual page views associated with the movement of the single stream in the session (tracking script … the information identifying the user browsing session saved with the remaining interaction data … calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage; White, paragraphs 0092-0097)  based on (i) the amount of the movement of the single stream in the first direction and (ii) a dimension of a sinqle virtual page view (the display scale factor is a ratio of the resolution along a given dimension of the portion of the virtual screen 1028 corresponding to the view window and the resolution, along the same dimension, at which the view window will be displayed on the thin client. In some cases the display scale factor will have different components to represent different scaling ratios to be used along the horizontal and vertical directions, but in many cases the display scale factor will be comprised of a single scaling ratio to be used for both horizontal and vertical resolution…when the layout of a web page is performed it is performed for an un-zoomed display scale factor. An un-zoomed display scale factor is one in which the view window 10210, of FIG. 102, is equal in size to the virtual screen 10208. As a result, an un-zoomed display scale factor will equal the ratio of the resolution of the virtual screen to the resolution of the screen upon which the virtual screen will be displayed. If after a web page is displayed, a user zooms in on a portion of the layout, the view window 10210 will correspond to only a sup-portion of the virtual screen, and the display scale factor will change from its un-zoomed value to reflect the fact that layout elements will be displayed at larger sizes; Kaasila, paragraphs 0441-0442).  

Also, under a broadest reasonable interpretation, White teaches track an amount of movement of the stream in a first direction in a session of the client-side application by tracking an amount of user interaction that moves the stream in the first direction (tracking a user's interaction with video or dynamic multimedia applications, such as Adobe Flash.TM. and Adobe Flex.TM. applications or movies, processing operation 510 may include a user request for a Flash.TM. or Flex.TM. application; para. 0069); and count virtual page views of the stream in the session in response to the amount of the user interaction that moves the stream in the first direction exceeding a threshold corresponding to a threshold amount of movement of user interaction that moves the stream (if the number of navigation maneuvers with a certain webpage exceeds a certain threshold, or if the number of webpages visited exceeds a certain number, the user data may be transmitted and saved; para.0083).

The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
	 
Conclusion


5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176